Citation Nr: 9925660	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

Entitlement to service connection for erectile dysfunction 
secondary to service-connected disability.  

Entitlement to an increased rating for erythema multiforme, 
currently evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from May 1954 to December 
1957.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in May 
1996 which denied the claimed benefits.  The veteran 
subsequently moved to Maryland and his case was transferred 
to the Baltimore, Maryland, RO.  

In December 1998, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board refers the RO to statements made by the veteran at 
the Board hearing, regarding new issues he has raised, 
including service connection for hypertension.  Those issues 
have not yet been adjudicated and so are not before the Board 
at this time.  


REMAND

At his personal hearing before a hearing officer, the veteran 
testified that he had been treated for his service-connected 
disability at a VA outpatient clinic at least since August 
1997.  The claims file contains VA treatment records dated 
only from November 1997 to March 1998.  All pertinent VA 
treatment records should be 

obtained.  Specifically, the veteran testified at his hearing 
that his VA physician had changed the medication he had 
previously taken for the service-connected disability in 
August 1997.  He also testified at a hearing before the 
undersigned Member of the Board that his VA physician had 
told him that there was a possibility that his erectile 
dysfunction was caused by the Prednisone.  In addition, at 
the latter hearing the veteran raised the issue of service 
connection for hypertension; that issue has not yet been 
adjudicated by the RO.  He also indicated his contention that 
the hypertension caused the erectile dysfunction, and that 
the Prednisone he had taken for his service-connected 
disability caused his hypertension.  In light of the 
veteran's contentions and the inextricably intertwined nature 
of the claims, as well as the apparently missing VA treatment 
records, it would be premature for the Board to consider his 
claim for service connection for erectile dysfunction at this 
time.  

Further, although the RO found the veteran's claim for 
service connection for erectile dysfunction not to be well 
grounded, the veteran has pointed to evidence that might 
render the claim well grounded.  Moreover, the evidence to 
which he has referred is a statement by a VA physician.  VA 
records are constructively of record and must be obtained for 
review.  Accordingly, while the Board renders no opinion at 
this time as to whether the claim is well grounded, a Remand 
to obtain the evidence referred to by the veteran is 
necessary.   

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should obtain the complete treatment 
records pertaining to the veteran's treatment at 
the Fort Howard, VAMC from 1997 to the present.  
All such records that are received should be 
associated with the claims file.  

2.  The RO should make arrangements to have the 
veteran undergo a special dermatological 
examination in order to ascertain the nature and 
severity of the service connected 

erythema multiforme.  The claims folder must be 
reviewed by the examiner prior to conducting the 
examination.   

3.  Upon completion of the requested actions, 
the RO should again consider the veteran's 
claims to include service connection for 
hypertension.  If any action taken remains 
adverse to him concerning the issues now on 
appeal, he and his accredited representative 
should be furnished with a supplemental 
statement of the case concerning all additional 
evidence added to the file and they should be 
given an opportunity to respond.  If any action 
taken concerning the service connection issues 
raised during the course of the hearing are 
denied, the veteran and his representative 
should be notified of the adverse decisions and 
of his appellate rights.  If these issues are 
perfected for appellate review, they should also 
be certified for appeal.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


